              Case 3:09-bk-07047-JAF               Doc 8968        Filed 02/21/20        Page 1 of 10




                                                ORDERED.
                         21, 2020
         Dated: February 21,




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION
                                         www.flmb.uscourts.gov

In re:
                                                                 Chapter 11 Case
TAYLOR, BEAN & WHITAKER
MORTGAGE CORP.,                                                  Case No. 3:09-bk-07047-JAF
REO SPECIALISTS, LLC, and                                        Case No. 3:09~bk-10022-JAF
HOME AMERICA MORTGAGE, INC.,                                     Case No. 3:09-bk-10023-JAF
Debtors.                                                         (Jointly Administered Under
                                                                 Case No. 3:09-bk-07047-JAF)
                                                        /
               ORDER GRANTING PLAN TRUSTEE’S VERIFIED MOTION FOR
                 ENTRY OF AN ORDER (I) ESTABLISHING CASE CLOSING
               PROCEDURES, (II) ISSUING A FINAL DECREE CLOSING THESE
                CHAPTER 11 CASES, AND (III) GRANTING RELATED RELIEF
          These cases came before the Court for hearing on November 20, 2019 on the Plan Trustee's

Verified Motion for Entry of an Order (I) Establishing Case Closing Procedures, (II) Issuing a

Final Decree Closing These Chapter II Cases and (III) Granting Related Relief (Doc. No. 8923)

(the ‘‘Motion”)1, which was filed pursuant to the negative notice procedures set forth in Local

Rule 2002-4. After considering the record in these cases, argument of counsel, the Motion, the

verification and Certificate of Substantial Consummation filed as Exhibit “B” to the Motion, the

Objection of Santander Bank, N.A. to Plan Trustee’s Verified Motion for Entry of an Order (I)



1
    Capitalized terms not otherwise defined in this Order shall have the meaning ascribed to them in the Motion.
            Case 3:09-bk-07047-JAF       Doc 8968     Filed 02/21/20     Page 2 of 10




Establishing Case Close Procedures, (II) Issuing a Final Decree Closing These Chapter 11 Cases

and (III) Granting Related Relief (“Santander Objection”) (Doc. No. 8929) and of ADP’s Limited

Objection to and Reservation of Rights in Connection with the Plan Trustee’s Verified Motion for

Entry of an Order (I) Establishing Case Closing Procedures, (II) Issuing a Final Decree Closing

These Chapter 11 Cases and (III) Granting Related Relief (“ADP Objection”) (Doc. No 8930), the

Court makes the following findings of fact and conclusions of law pursuant to Rule 7052(a) of the

Federal Rules of Bankruptcy Procedure, made applicable to this matter by Rule 9016 of the Federal

Rules of Bankruptcy Procedure.

                     FINDINGS OF FACT AND CONCLUSIONS OF LAW
       1.      On July 21, 2011, the Court entered an order (Doc. No. 3420) (the “Confirmation

Order”) confirming the Third Amended and Restated Joint Plan of Liquidation of the Debtors

and the Official Committee of Unsecured Creditors (the “Plan”).

       2.      The effective date of the Plan occurred on August 10, 2011 (the “Effective Date”).

       3.      On the Effective Date, in accordance with Article 6 of the Plan, the Trust was

established. The Trust is governed by the Plan and the Plan Trust Agreement, dated as of August

10, 2011, as amended.

       4.      As of the date of this Order:

                a.      The Confirmation Order is final and non-appealable;

                b.      The transactions contemplated by the Plan have been consummated,
                        including but not limited to, the establishment of the Plan Trust and
                        appointment of the Plan Trustee;

                c.      All assets proposed to be transferred pursuant to the Plan have been
                        transferred;

                d.      The Plan Trustee has assumed the management and distribution of the
                        Trust Assets pursuant to the terms of the Plan and the Plan Trust
                        Agreement;

                                                2
            Case 3:09-bk-07047-JAF        Doc 8968       Filed 02/21/20   Page 3 of 10




                e.      The Plan Trustee has made payments pursuant to the Plan and the Plan
                        Trust Agreement, including making interim distributions to both trade
                        and non- trade General Unsecured Creditors; and

                 f.     There are no pending motions, contested matters, or adversary
                        proceedings that will impact case closing.

       5.      The Plan Trustee has filed all post-confirmation reports and is current on all

payments to the United States Trustee.

       6.      The Plan has been substantially consummated within the meaning of 11 U.S.C. §

1101(2).

       7.      These cases are fully administered within the meaning of Rule 3022 of the Federal

Rules of Bankruptcy Procedure.

       For the foregoing reasons, the Court determines that the Debtors and/or Trust have

substantially consummated the Plan and that these cases are fully administered.

       Accordingly, it is ORDERED:

       1.      The Motion is GRANTED to the extent set forth herein.

       2.      The Santander Objection was resolved and is hereby withdrawn.

       3.      The ADP Objection is hereby overruled except to the extent that, in recognizing

that the exculpation provisions of the Plan, the Plan Trust Agreement and the Confirmation Order

remain in effect following the closing of the cases, the Court is not modifying or expanding those

provisions, except as to Public Interest Services as set forth herein.

       4.      Subject to the terms and conditions of this Order, these jointly administered cases

are hereby closed as of the date of this Order (the “Closing Date”) pursuant to section 350(a) of

the Bankruptcy Code and Bankruptcy Rule 3022, provided, however, that the Court shall retain

jurisdiction as is provided in Article 13 of the Plan and as set forth herein. The Clerk’s office is

hereby directed to enter the Final Decree pursuant to Bankruptcy Rule 3022.

                                                  3
              Case 3:09-bk-07047-JAF      Doc 8968      Filed 02/21/20      Page 4 of 10




         5.      With respect to the Disputed Claim Reserves, the Trust is hereby authorized to

release the Disputed Claim Reserves with such funds to immediately revert to Liquidating Trust

Assets to be available for administration of the Trust and distribution in accordance with the terms

of the Plan, the Plan Trust Agreement and this Order.

         6.      With respect to the Unclaimed Distributions, to the extent that the face of each

distribution check from the Trust to a creditor states that the check is “Void After 60 Days,” the

Allowed Claim of any Holder who fails to negotiate his, her, or its distribution check within ninety

(90) days of the initial distribution date of such check shall be disallowed and expunged and the

funds reserved for such distribution shall immediately revert to the Plan Trust Assets and be made

available for distribution according to the terms of the Plan, the Plan Trust Agreement, and this

Order.

         7.      With respect to the Residual Funds, if any Residual Funds remain with the Trust in

an amount which the Plan Trustee, in his sole and absolute discretion, determines to be unnecessary

for the administration of the Trust and economically burdensome to the Trust, the Plan Trustee is

hereby granted authority to make a charitable donation and dispose of any such Residual Funds to

such charity or charities as the Plan Trustee may choose or to utilize the Residual Funds for the

Public Interest Services, without the need to re-open these Cases or further order of the Court.

         8.      With respect to the Public Interest Services, the Court finds that the Trust’s

responding to the Public Interest Services serves a valid and significant purpose and that the Trust’s

failure to provide the Public Interest Services would cause significant harm to borrowers and

parties in interest in these Cases. The Court further finds that the Trust’s providing the Public

Interest Services is a valid exercise of the Plan Trustee’s authority under the Plan Trust Agreement

and a proper exercise of the Plan Trustee’s business judgment. The Trust is authorized, but not


                                                  4
            Case 3:09-bk-07047-JAF       Doc 8968      Filed 02/21/20     Page 5 of 10




directed, to continue Public Interest Services through and after this Order is entered and the

Bankruptcy Cases are closed. The Plan Trustee is hereby authorized, in the Plan Trustee’s sole and

absolute discretion, to use any Disputed Claims Reserves or Residual Funds to fund the Trust’s

ongoing Public Interest Services, regardless of whether such Public Interest Services are performed

before or after the date of this Order. The Plan Trustee may cease Public Interest Services at his

discretion upon approval by the PAC.

       9.      For the avoidance of doubt, the exculpation, release, and indemnification provisions

contained in Section VIII of the Plan Trust Agreement apply to all actions the Plan Trustee, the

Plan Advisory Committee, and their respective professionals have taken or will take with respect

to the Public Interest Services and other actions in these Bankruptcy Cases and adversary

proceedings notwithstanding the closure of the Bankruptcy Cases.

       10.     The exculpation, indemnification, and release provisions contained in Section VIII

of the Trust Agreement shall continue in full force and effect until and after termination of the

Trust notwithstanding the closure of the Bankruptcy Cases.

               a.     Exculpation and Indemnification; Limitation of Liability. Neither the

       Trustee nor any member of the Advisory Committee, nor their respective employees,

       counsel, other professionals, agents, representatives or designees, including any Trust

       Administrator, nor any director, officer or manager of TBW or any of its subsidiaries

       who held such position on or after the Effective Date (each, a “Plan Trust Exculpated

       Party” and collectively, the “Plan Trust Exculpated Parties”), shall be liable for any Claims,

       causes of action, liabilities, obligations, losses, damages, costs and expenses (including

       attorneys’ fees and expenses) and other assertions of liability (collectively “Plan

       Trust Released Claims”) arising out of the discharge of the powers and duties conferred


                                                 5
  Case 3:09-bk-07047-JAF          Doc 8968     Filed 02/21/20     Page 6 of 10




upon the Trustee or the Advisory Committee by the Plan Trust Agreement, the Plan or

any Order of the Bankruptcy Court, or requested to be performed by the Trustee or

any member of the Advisory Committee, other than for Plan Trust Released Claims

determined by Final Order to have arisen or resulted solely from such Plan Trust

Exculpated Party’s gross negligence or willful misconduct. Any action taken or omitted

to be taken with the approval of the Bankruptcy Court or the Advisory Committee will

conclusively be deemed not to constitute gross negligence or willful misconduct. With

regard to the investment of Trust Assets, no Plan Trust Exculpated Party shall have any

liability for any decision regarding the investment of Trust Assets if that investment

decision was or is approved by either the Advisory Committee or the Bankruptcy Court.

No Holder of a Claim or other Person will have or be permitted to pursue any Claim

or cause of action against any Plan Trust Exculpated Party for making or

approving, or not making or approving, payments or Distributions in accordance with

the Plan or for implementing the provisions of the Plan. The Trustee and the members of

the Advisory Committee shall have absolute discretion to pursue or not to pursue or

continue to pursue any and all Claims, Causes of Action, or other matters, activities or

things as it determines is in the best interests of the Beneficiaries using their reasonable

business judgment and consistent with the purposes of the Plan Trust, and shall have no

liability for the outcome of their decisions, except as provided in this paragraph.

The Trustee shall be entitled to enjoy all of the rights powers, immunities and privileges

applicable to a chapter 7 trustee under the Bankruptcy Code and each member of the

Advisory Committee shall be entitled to enjoy all of the rights, powers, immunities and

privileges of an official committee of unsecured creditors under the Bankruptcy Code.

Each of the Trustee and the members of the Advisory Committee may, in connection with
                                         6
  Case 3:09-bk-07047-JAF           Doc 8968      Filed 02/21/20      Page 7 of 10




the performance of its respective functions, and in its sole and absolute discretion, consult

with its attorneys, accountants, financial advisors and agents, and shall not be liable for any

act taken, not taken, or suffered to be done in accordance with the advice or opinions

rendered by such persons, regardless of whether such advice or opinions are provided in

writing. Notwithstanding such authority, neither the Trustee nor any member of the

Advisory Committee shall be under any obligation to consult with its attorneys, accountants,

financial advisors or agents, and their determination not to do so shall not result in the

imposition of liability on the Trustee or such member of any other Plan Trust Exculpated

Party, unless such determination is determined by a Final Order to be solely due to such

Plan Trust Exculpated Party’s gross negligence or willful misconduct.

       b.      Indemnification. To the fullest extent permitted by applicable law, the Plan

Trust shall indemnify, defend and hold harmless each Plan Trust Exculpated Party from

and against any and all Plan Trust Released Claims arising out of or resulting from such

Plan Trust Exculpated Party’s acts or omissions, or consequences of such acts or omissions,

with respect to the implementation or administration of the Plan Trust or the Plan or the

discharge of its duties hereunder or thereunder, or at the request of the Trustee or any

member of the Advisory Committee, including without limitation, relating to any action,

suit, proceeding or investigation brought by or threatened against such Plan Trust

Exculpated Party; provided, however, that no such indemnification will be made to such

Plan Trust Exculpated Party for Plan Trust Released Claims determined by a Final Order

to have arisen or resulted solely from such Plan Trust Exculpated Party’s gross negligence

or willful misconduct. Any action taken or omitted to be taken with the approval of the

Bankruptcy Court or the Advisory Committee will conclusively be deemed not to


                                          7
          Case 3:09-bk-07047-JAF          Doc 8968      Filed 02/21/20     Page 8 of 10




       constitute gross negligence or willful misconduct. All Plan Trust Released Claims for

       which indemnity is provided under this Agreement to any Plan Trust Exculpated Party shall

       be payable on demand from Trust Assets prior to payment to Beneficiaries from Trust

       Assets. The Trustee may commit the Plan Trust to indemnify any Plan Trust Exculpated

       Party in accordance with the terms of this Section in any engagement letter or contract that

       the Trustee may enter into in connection with hiring or retaining such third parties pursuant

       to this Agreement.

       11.     No provision of the Plan, Confirmation Order or the Plan Trust Agreement shall be

construed as requiring the Plan Trustee and/or Advisory Committee to expend or risk its own funds

or otherwise to incur any personal financial liability (x) in the performance of any of its duties

thereunder or hereunder, including any situation where the Avoidance Action Trust Assets are

insufficient to permit the administration of the Trust or distributions as contemplated herein or the

payment of fees and expenses of the Trust Professionals, or (y) in the exercise of any of its rights

or powers afforded hereunder or thereunder.

       12.     With respect to the REO/HAM Reallocation, the Plan Trustee’s proposed

reallocation is approved, and the Trust is hereby authorized to reallocate the sum of $1,870,755 to

Residual Funds.

       13.     The Plan Trustee is hereby authorized to abandon any Residual Assets which the

Plan Trustee, in the exercise of his business judgment, determines to be of inconsequential value

or burdensome to the Trust and its beneficiaries, without the need to re-open these Cases or further

order of the Court, provided that such abandonment is accomplished in accordance with the

provisions of the Trust Agreement.




                                                 8
          Case 3:09-bk-07047-JAF           Doc 8968      Filed 02/21/20      Page 9 of 10




       14.      The Trust termination date is hereby extended to February 10, 2022 (unless

terminated earlier in accordance with this Order), without prejudice to the Plan Trustee’s right to

seek further extensions of the Trust termination date. To the extent required by applicable non-

bankruptcy law, pursuant to Section II.G. of the Plan Trust Agreement and Bankruptcy Code §

105, the Plan Trustee is hereby authorized to seek additional extensions if approved by the PAC

by filing with this Court a notice of extension in the form as set forth in Exhibit “C” attached to

the Motion. The Cases need not be reopened to affect the extension. The Court finds such notice

of extension of Trust termination complies with the Plan, Plan Trust Agreement, and applicable

non-bankruptcy law.

       15.      To the extent that the Plan Trustee determines it is appropriate to terminate the Trust

prior to the termination date of February 10, 2022, the Plan Trustee may file a “Notice of

Termination” stating the effective date of termination, and upon such filing, the Trust shall be

terminated automatically without the need for any further action by the Trust, Plan Trustee, or the

Court, and without further notice.

       16.      For the avoidance of any doubt, the closing of these Cases shall not affect the

authority granted to the Trust, Plan Trustee, and the Plan Advisory Committee, pursuant to the

Plan, the Confirmation Order, and Plan Trust Agreement. The members and duties of the PAC

shall continue until the Trust termination.

       17.      For purposes of calculating U.S. Trustee fees pursuant to 28 U.S.C. § 1930(A)(6),

disbursements made by the Trust up to the Closing Date will be included in the calculation, and

the Trust will provide the necessary post-confirmation reporting of total disbursements and pay

the appropriate quarterly fee with respect to these cases no later than thirty (30) days after the

Closing Date. No quarterly fees will be payable with respect to these Cases for periods after the

Closing Date.

                                                  9
          Case 3:09-bk-07047-JAF           Doc 8968      Filed 02/21/20      Page 10 of 10




        18.     The Claims Agent is directed to prepare a final claims register and file it with the

Court within thirty (30) days after entry of this Order. Thereafter, the engagement of the Claims

Agent shall automatically be deemed terminated, and the Claims Agent shall be discharged and

released from all further duties, obligations, and liabilities related to the Cases.

        19.     The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

        20.     To the extent of a conflict between the Plan, Confirmation Order, or Trust

Agreement and this Order, this Order shall control.

        21.     The Court retains jurisdiction to hear and determine all matters arising from or

related to the interpretation or implementation of this Order.

        22.     Pursuant to Local Rule 9070-1(c)(3), the Clerk shall, without further notice,

dispose of any exhibits in these jointly administered cases unless they are reclaimed by the

appropriate party within 30 days.

        23.     The Trust shall mail copies of this Order to all creditors and parties-in-interest.




 (Paul Steven Singerman, Esq. is directed to serve a copy of this order on interested parties who
 are non-CM/ECF users and to file a proof of service within three days of entry of the order.)




                                                  10
